DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, lines 18 through 20 of claim 22 recite "a surface, among both surfaces, of each of the plurality of second electrodes which comes into contact with the second resin layer and parts of side surfaces of the plurality of second electrodes are accommodated in the plurality of grooves"; however, the surfaces to which the phrase "among both surfaces" refers is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2006/0191271).
	Regarding claim 1, Takahashi discloses a thermoelectric element comprising a first metal substrate (2a in Fig. 2; [0041] L14-15); a first resin layer which is arranged on the first metal substrate, and comes into direct contact with the first metal substrate (5 in Fig. 2; [0045]); a plurality of first electrodes arranged on the first resin layer (41 in Fig. 2); a plurality of P-type thermoelectric legs and a plurality of N-type thermoelectric legs which are arranged on the plurality of first electrodes (43 and 44 in Fig. 2); a plurality of second electrodes arranged on the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs (42 in Fig. 2; [0048]); a second resin layer arranged on the plurality of second electrodes (6 in Fig. 2; [0048]); and a second metal substrate which is arranged on the second resin layer, and comes into direct contact with the second resin layer (3a in Fig. 2; [0041] L14-15); the second resin layer and the plurality of second electrodes do not adhere to each other (6 and 42 in Fig. 2 are not adhered to each other); wherein the second resin layer and the plurality of second electrodes come into contact with each other (6 and 42 are in contact with each other through 9 in Fig. 2; it is noted that the phrase "come into contact with each other" does not require direct physical contact or the absence of intermediate components), wherein the first metal substrate and the first resin layer are a low-temperature part ([0017] discloses a heat radiation side), and wherein the second metal substrate and the second resin layer are a high-temperature part ([0018] discloses a heat absorption side).
	While Takahashi does disclose the first resin layer and the plurality of first electrodes are attached to each other through metal foil 7 ([0047]; 5 is fusion bonded to 7 in Fig. 2), Takahashi does not explicitly disclose the first resin layer and the plurality of first electrodes adhere to each other.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first electrodes of Takahashi such that the electrodes include metal foil 7 and solder layer 8 (Fig. 2) because such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
	Regarding claim 6, modified Takahashi discloses all the claim limitations as set forth above. Modified Takahashi further discloses the first metal substrate and the second metal substrate are fixed to each other (Takahashi - [0052]).
	Regarding claim 7, modified Takahashi discloses all the claim limitations as set forth above. Modified Takahashi further discloses the first metal substrate and the second metal substrate are fixed to each other by a screw (Takahashi - [0053]).
	Regarding claim 16, modified Takahashi discloses all the claim limitations as set forth above. Modified Takahashi further discloses a shape of a cross section of at least one of the plurality of first electrodes differs from a shape of a cross section of at least one of the plurality of second electrodes (Takahashi - 42 on right side of Fig. 2 has a different cross sectional shape than the plurality of first electrodes 41).  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the first electrodes of Sogou with a different cross sectional shape than the second electrodes, as such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 17, modified Takahashi discloses all the claim limitations as set forth above. 
	With regard to the limitation "a width of a first surface facing the first resin layer in at least one of the plurality of first electrodes differs from a width of a second surface opposite the first surface", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 18, modified Takahashi discloses all the claim limitations as set forth above. 
	With regard to the limitation "the width of the first surface is 0.8 to 0.95 times the width of the second surface", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 20, modified Takahashi discloses all the claim limitations as set forth above.  Modified Takahashi further discloses a surface roughness is formed on a surface of the first metal substrate on which the first resin layer is arranged ([0056] L17-18 disclose flaws in the surface; it is noted that a surface roughness necessarily exists to at least an extent on all the surfaces of the substrate, and that the claim does not specify or require a specific surface roughness value).
Claims 8, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2006/0191271) as applied to claim 1 above, in view of Guha et al. (US 2011/0220164).
	Regarding claim 8, modified Takahashi discloses all the claim limitations as set forth above. 
	Modified Takahashi does not explicitly disclose a plurality of grooves are formed in the second resin layer; and a surface among both surfaces of each of the plurality of second electrodes which comes into contact with the second resin layer and parts of side surfaces of the plurality of second electrodes are accommodated in the plurality of grooves.
	Guha discloses a thermoelectric element and further discloses the formation of grooves in a resin layer, and electrodes accommodated in the plurality of grooves ([0056] L1-2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the resin layer 6 of modified Takahashi with grooves, as disclosed by Guha, because as evidenced by Guha, the use of patterned grooves in a resin layer to accommodate electrodes of the thermoelectric device amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when forming patterned grooves in the resin layer 6 of modified Takahashi based on the teaching of Guha.  Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Regarding claim 9, modified Takahashi discloses all the claim limitations as set forth above. Modified Takahashi further discloses a width of each of the plurality of grooves is greater than a width of the surface among both surfaces of each of the plurality of second electrodes which comes into contact with the second resin layer (the width of each groove of Guha is necessarily greater than a width of the surface in contact with the second resin layer).
	Regarding claim 11, modified Takahashi discloses all the claim limitations as set forth above.
	While modified Takahashi does not explicitly disclose the width of each of the plurality of grooves is 1.01 to 1.2 times the width of the surface which comes into contact with the second resin layer among both surfaces of each of the plurality of second electrodes, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 13, modified Takahashi discloses all the claim limitations as set forth above. 
	Modified Takahashi does not explicitly disclose parts of side surfaces of the plurality of first electrodes are buried in the first resin layer; parts of side surfaces of the plurality of second electrodes are buried in the second resin layer; and a height of each of the side surfaces of the plurality of second electrodes buried in the second resin layer is smaller than a height of each of the side surfaces of the plurality of first electrodes buried in the first resin layer.
	Guha discloses a thermoelectric element and further discloses the formation of grooves in a resin layer, and electrodes accommodated in the plurality of grooves ([0056] L1-2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the resin layer 6 of modified Takahashi with grooves, as disclosed by Guha, because as evidenced by Guha, the use of patterned grooves in a resin layer to accommodate electrodes of the thermoelectric device amounts to the use of a known configuration in the art, and one of ordinary skill would have a reasonable expectation of success when forming patterned grooves in the resin layer 6 of modified Takahashi based on the teaching of Guha.  Additionally, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	With regard to the limitation "a height of each of the side surfaces of the plurality of second electrodes buried in the second resin layer is smaller than a height of each of the side surfaces of the plurality of first electrodes buried in the first resin layer", such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	Regarding claim 14, modified Takahashi discloses all the claim limitations as set forth above. 
	While modified Takahashi does not explicitly disclose the height of each of the side surfaces of the plurality of second electrodes buried in the second resin layer is 0.01 to 0.5 times the height of each of the side surfaces of the plurality of first electrodes buried in the first resin layer, such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2006/0191271) as applied to claims 1 and 8 above, in view of Hiroyama (US 2010/0170550).
	Regarding claim 12, modified Takahashi discloses all the claim limitations as set forth above. 
	Modified Takahashi does not explicitly disclose a wall surface of each of the plurality of grooves is spaced apart from a side surface of each of the plurality of second electrodes.
	Hiroyama discloses a thermoelectric element and further discloses an electrode provided with cavities, and cavities opened to a surface of an electrode ([0034] L4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the second electrodes of modified Takahashi with cavities opened to a surface of each electrode, as disclosed by Hiroyama, because as disclosed by Hiroyama, the cavity diameter and cavity ratio may be appropriately set depending on the difference in thermal expansion coefficient between the electrode and the substrate or the thermoelectric device ([0034]).
	Modified Takahashi discloses a wall surface of each of the plurality of grooves is spaced apart from a side surface of each of the plurality of second electrodes (a space exists in the cavities opened to a surface of the electrode disclosed in Hiroyama).
	Regarding claim 15, modified Takahashi discloses all the claim limitations as set forth above.  
	Modified Takahashi does not explicitly disclose an air layer is formed between at least one of the plurality of second electrodes and the second resin layer.
	Hiroyama discloses a thermoelectric element and further discloses an electrode provided with cavities, and cavities opened to a surface of an electrode ([0034] L4), and the cavities accommodating an atmospheric gas of a place in which the thermoelectric device is used ([0034] 9-11).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the second electrodes of modified Takahashi with cavities opened to a surface of each electrode, as disclosed by Hiroyama, because as disclosed by Hiroyama, the cavity diameter and cavity ratio may be appropriately set depending on the difference in thermal expansion coefficient between the electrode and the substrate or the thermoelectric device ([0034]).
	Modified Takahashi discloses an air layer is formed between at least one of the plurality of second electrodes and the second resin layer (the cavity disclosed contains atmospheric gas and is located at the electrode surface as disclosed in Hiroyama).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2006/0191271) as applied to claim 16 above, in view of Sogou et al. (US 2007/0028955).
	Regarding claim 19, modified Takahashi discloses all the claim limitations as set forth above. 
	Modified Takahashi does not explicitly disclose a side surface between a first surface facing the first resin layer in at least one of the plurality of first electrodes and a second surface opposite the first surface includes a curved surface having a predetermined curvature.
	Sogou discloses a thermoelectric element and further discloses electrodes comprised of a thin wire having a diameter of 0.6 mm ([0074).
	It would have been obvious to form the first electrodes of modified Takahashi with a curved surface, as disclosed by Sogou, because such a modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	With regard to the limitation "having a predetermined curvature", the limitation is directed to the method of making the device, and it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2006/0191271) as applied to claim 1 above, in view of Hayashi et al. (US 2016/0104829).
	Regarding claim 21, modified Takahashi discloses all the claim limitations as set forth above.
	Modified Takahashi does not explicitly disclose an adhesive layer arranged between the first metal substrate and the first resin layer.
	Hayashi discloses a thermoelectric element and further discloses an adhesive layer arranged between a substrate and an insulating layer ([0058]), and that the adhesiveness between the electrode pair, the insulating layer, and the thermoelectric conversion layer can be enhanced ([0058]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an adhesive layer, as disclosed by Hayashi, between the substrate and the first resin layer of modified Takahashi, because as taught by Hayashi, the adhesiveness can be enhanced ([0058]).

Allowable Subject Matter
Claim 22 is rejected under 35 U.S.C. 112(b) for the lack of clarity with regard to the recitation of "among both surfaces" on line 18 of the claim as set forth above.  However, if claim 22 is amended to overcome the 112(b) rejection set forth in the office action, claim 22 contains allowable subject matter as follows:  claim 22 requires the second resin layer include a plurality of grooves; and a surface of each of the plurality of second electrodes which comes into contact with the second resin layer and parts of side surfaces of the plurality of second electrodes are accommodated in the plurality of grooves, wherein the plurality of second electrodes includes a first one of the second electrodes having a top surface, a first side surface, a second side surface and a bottom surface, wherein the bottom surface of the first one of the second electrodes is disposed in a first direction over one of the P-type thermoelectric legs and one of the N-type thermoelectric legs, wherein the plurality of grooves includes a first one of the grooves having a top groove surface and at least a wall groove surface that extends in the first direction away from the top groove surface, and the top surface of the first one of the second electrodes is to contact the top groove surface of the first one of the grooves, and an entire area of the first side surface of the first one of the second electrodes is to be spaced apart from the wall groove surface of the first one of the grooves.  The prior art does not disclose, alone or in combination, the limitation requiring an entire area of the first side surface of the first one of the second electrodes is to be spaced apart from the wall groove surface of the first one of the grooves, in conjunction with the other limitations required in claim 22.
	
Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. Specifically, applicant argues with regard to claim 12 that Hiroyama does not teach features relating to an entire area of the first side surface and/or a wall groove surface of a first one of the grooves.  In response to applicant's argument, claim 12 does not require an entire area of the first side surface of the first one of the second electrodes to be spaced apart from the wall groove surface of the first one of the grooves.  Instead, claim 12 recites "wherein a wall surface of each of the plurality of grooves is spaced apart from a side surface of each of the plurality of second electrodes".  This limitation is satisfied as set forth in the office action.
Applicant’s remaining arguments with respect to claims 1, 6-9, and 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	It is noted that the 112 rejection in the previous office action is overcome due to the claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726